Case 3:18-cv-01683-SPM Document 34 Filed 01/18/19 Page 1 of 4 Page ID #126




                                 IN THE
                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS
                         EAST ST. LOUIS DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
                          Plaintiff,               )
       vs.                                         )
                                                   )
 FUNDS IN THE AMOUNT OF                            )
 FIVE HUNDRED TEN THOUSAND                         )
 NINE HUNDRED TEN DOLLARS                          ) No. 3:18-cv-1683-NJR-MAB
 ($510,910.00) in U.S. CURRENCY, and               )
 ONE FORD FOREST RIVER FORESTER                    )
 RECREATIONAL VEHICLE, BEARING                     )
 VIN: 1FDWS9PM1GKA97463, WITH                      )
 ALL ACCESSORIES, ATTACHMENTS,                     )
 AND COMPONENTS THEREON, et al                     )
                                                   )
                          Defendants.              )
                                                   )
 PATRICK N. BARBER and STEPHEN M. KOMIE            )
                                                   )
                          Claimants.               )

   CLAIMANT’S GENERAL DENIAL OF AMENDED VERIFIED COMPLAINT

       NOW COMES Claimant, STEPHEN M. KOMIE, by and through his

 attorney KOMIE AND ASSOCIATES and pursuant to the Federal Rules of Civil

 Procedure enters a general denial.

                                  General Denial

       Claimant STEPHEN M. KOMIE, pursuant to Rule 8(b) enters a general

 denial of the verified complaint. Claimant lacks knowledge or information

 sufficient to form a belief about the truth of the allegations in the Amended

 Verified Complaint for Forfeiture. Further, Claimant’s claim is contingent upon

 the success on the merits of the claim of PATRICK N. BARBER.
Case 3:18-cv-01683-SPM Document 34 Filed 01/18/19 Page 2 of 4 Page ID #127




                                  Counter Claim

        That Claimant believes he is entitled to attorneys’ fees and costs of this

 action together with interest as provided by the Civil Asset Forfeiture Reform

 Act.

        WHEREFORE, the Claimant, STEPHEN M. KOMIE, respectfully prays this

 Court enter judgment in favor of Claimants and against Plaintiff and

 respectfully prays for the following relief:

        A.    That the Court enter a judgment in favor of the claimants and

              against the United States.

        B.    That the Court grant costs in connection with the pursuit of a

              claim in this action.

        C.    That the Court pursuant to statute as made and provided award

              attorneys' fees and costs for this action.

                                        Respectfully submitted,

                                        STEPHEN M. KOMIE, Claimant
                                        by and through his attorneys
                                        KOMIE AND ASSOCIATES


                                  By:     /s/Stephen M. Komie
                                        Stephen M. Komie

 Stephen M. Komie, Esq.
 Komie and Associates
 One N. LaSalle Street, Suite 4200
 Chicago, Illinois 60602
 (312) 263-2800
Case 3:18-cv-01683-SPM Document 34 Filed 01/18/19 Page 3 of 4 Page ID #128




                                  IN THE
                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS
                          EAST ST. LOUIS DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
                          Plaintiff,               )
       vs.                                         )
                                                   )
 FUNDS IN THE AMOUNT OF                            )
 FIVE HUNDRED TEN THOUSAND                         )
 NINE HUNDRED TEN DOLLARS                          ) No. 3:18-cv-1683-NJR-MAB
 ($510,910.00) in U.S. CURRENCY, and               )
 ONE FORD FOREST RIVER FORESTER                    )
 RECREATIONAL VEHICLE, BEARING                     )
 VIN: 1FDWS9PM1GKA97463, WITH                      )
 ALL ACCESSORIES, ATTACHMENTS,                     )
 AND COMPONENTS THEREON, et al                     )
                                                   )
                          Defendants.              )
                                                   )
 PATRICK N. BARBER and STEPHEN M. KOMIE            )
                                                   )
                          Claimants.               )

                                 VERIFICATION

        I, STEPHEN M. KOMIE, Claimant, under the penalties of perjury as
 provided by law, certifies the statements set forth in the General Denial of the
 Amended Verified Complaint are true and correct, except as to matters therein
 stated to be on information and belief and, as to such matters, the undersigned
 certifies as aforesaid that I verily believe the same to be true.


 Dated: January 18, 2019                     /s/ Stephen M. Komie
                                             STEPHEN M. KOMIE
Case 3:18-cv-01683-SPM Document 34 Filed 01/18/19 Page 4 of 4 Page ID #129




                                 IN THE
                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS
                         EAST ST. LOUIS DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
                         Plaintiff,                )
       vs.                                         )
                                                   )
 FUNDS IN THE AMOUNT OF                            )
 FIVE HUNDRED TEN THOUSAND                         )
 NINE HUNDRED TEN DOLLARS                          ) No. 3:18-cv-1683-NJR-MAB
 ($510,910.00) in U.S. CURRENCY, and               )
 ONE FORD FOREST RIVER FORESTER                    )
 RECREATIONAL VEHICLE, BEARING                     )
 VIN: 1FDWS9PM1GKA97463, WITH                      )
 ALL ACCESSORIES, ATTACHMENTS,                     )
 AND COMPONENTS THEREON, et al                     )
                                                   )
                         Defendants.               )
                                                   )
 PATRICK N. BARBER and STEPHEN M. KOMIE            )
                                                   )
                         Claimants.                )

                         CERTIFICATE OF SERVICE

       The undersigned, an attorney, deposes and states that a true and correct
 copy of Claimant Stephen M. Komie’s Answer to the First Amended
 Verified Complaint has been served upon the below named party(ies), by filing
 said document in the CM/ECF system on January 18, 2019.

 TO:   William Coonan                        Clerk of the U.S. District Court
       Assistant United States Attorney      for the Southern District of Illinois
       Nine Executive Drive                  750 East Missouri Avenue
       Fairview Heights, Illinois 62208      East St. Louis, Illinois 62201

                                        /s/Stephen M. Komie
                                       Stephen M. Komie
                                       Komie and Associates
                                       One N. LaSalle Street, Suite 4200
                                       Chicago, Illinois 60602
                                       (312) 263-2800
